Citation Nr: 0409903	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
on a direct basis or as secondary to service-connected right foot 
and lumbar spine disorders.  

2.  Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1992 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Service connection was established for DDD of the lumbar spine 
with a 40 percent rating was assigned by a July 2001 rating 
decision.  The veteran and his representative provided testimony 
before the undersigned Veterans Law Judge in October 2003 as to 
the issue of the right knee

The RO construed a January 2002 statement in January 2002 as a new 
claim as to the issues pertaining to the right foot and low back 
and confirmed and continued the 10 percent rating in effect for 
the right foot neuritis and the 40 percent rating for the low back 
disorder in a January 2003 rating decision.  The Board construed 
the veteran's June 2003 statement as a notice of disagreement to 
the denial of increased evaluation for DDD of the lumbar spine.  A 
remand is required to allow the RO to issue a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

As indicated below, it has been determined that the issue of 
service connection for a right knee disorder also requires 
additional evidentiary development.  Thus, both issues as 
reflected on the title page of this decision are REMANDED to the 
RO via the Veterans Benefits Administration Appeals Management 
Center (VBA AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  



REMAND

At his October 2003 hearing, the veteran testified that he was 
seen at the VA facilities in Lorain and Wade Park for his right 
knee in the summer of 2003 and that he had an MRI and X-ray of the 
right knee in 2002.  However, those records are not contained in 
the claims file.  Additionally, the veteran reported that he was 
to have hearing on his Social Security disability claim in 
November 2003.  

VA's duty to assist the veteran includes obtaining medical records 
and to provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

As noted above, the Board has construed the veteran's June 2003 
statement as a notice of disagreement with the RO's determination 
in January 2003 that continued a 40 percent rating for DDD of the 
lumbar spine.  Thus, the Board finds that the veteran must be 
furnished a SOC and given the appropriate period of time in which 
to submit a substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  
Accordingly, the case is remanded for the following:

1. The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent as to all issues.  The notice must 
inform the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, (3) of the 
information and evidence that the claimant is expected to provide 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  He must also be informed 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of this notification must be 
incorporated into the claims file. 
 
2.  The VBA AMC should obtain the veteran's treatment records from 
the VA facilities in Lorain and Wade Park from October 2002 to 
present and associate them with the claims file.  

3.  VBA AMC should contact Social Security Administration (SSA) 
and request copies of veteran's medical records in support of his 
current claim for SSA disability benefits.  

4.  After completion of numbers 1-3 above, the veteran should be 
scheduled for a VA orthopedic examination to determine the current 
status of his right knee and low back and right foot disabilities.  
The examiner(s) should be provided with the complete evidentiary 
file, including any evidence obtained.  

a).  With respect to the lumbar spine, the examiner is requested 
to record pertinent medical complaints, symptoms, and clinical 
findings as to the lumbar spine, including specifically active and 
passive range of motion, and comment on the degree of neuropathy 
that is part and parcel of this low back condition.  He/she should 
also comment on the functional limitations, as well as weakened 
movement, excess fatigability, and incoordination, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  In addition, the examiner 
is requested to specifically comment on whether pain is visibly 
manifested on movement of the joints, the presence and degree of, 
or absence of, muscle atrophy attributable to the service-
connected disability, the presence or absence of changes in 
condition of the skin indicative of disuse due to the service-
connected disability, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected disability.  

b).  With respect to the right knee, the examiner should be asked 
to specifically determine whether there is any current right knee 
disorder.  If so, the examiner should provide an opinion as to 
whether it is as least as likely as not that the veteran's current 
right knee disorder is related to his service or to his service-
connected low back disability or service-connected right foot 
neuritis.  The examiner should provide the opinions in writing 
with detailed annotations to the pertinent evidence of record.

5.  VBA AMC should furnish the veteran and his attorney-
representative a supplemental statement of the case (SSOC) and 
provide them an opportunity to submit a substantive appeal on the 
issue of entitlement to an initial rating in excess of 40 percent 
for DDD of the lumbosacral spine.  VBA AMC should advise the 
veteran and his representative of the period of time within which 
he must furnish VA with a substantive appeal on this issue, in 
order to perfect the appeal.  If the veteran perfects the appeal 
by timely submitting a substantive appeal, the case should be 
returned to the Board for further appellate review.  

6.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


